Fourth Court of Appeals
                                 San Antonio, Texas
                                         May 5, 2020

                                     No. 04-19-00861-CV

                              IN THE MATTER OF J.C.W.G.,

                 From the 454th Judicial District Court, Medina County, Texas
                              Trial Court No. 19-02-13115-CR
                         Honorable Donna S. Rayes, Judge Presiding


                                       ORDER

       We granted the State’s first and second motions for extensions of time to file the brief
and set the brief due on May 4, 2020. See TEX. R. APP. P. 38.6(b). The State filed its brief on
the twice-extended due date, but after it was filed, noticed the brief lacked a proper table of
contents and index of authorities. The State filed an unopposed motion to file an amended brief
by May 6, 2020. See id. R. 38.6(d).
         The State’s motion for extension of time to file the brief is GRANTED. The amended
brief is due on May 6, 2020.



                                                   _________________________________
                                                   Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of May, 2020.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ,
                                                   Clerk of Court